          Case 1:15-cr-00379-PKC Document 371 Filed 08/25/21 Page 1 of 1




                                                                        345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                              New York, NY 10001
AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                   Fax: (212) 398-8835




                                                    August 25, 2021


VIA ECF and Email
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                              Re:      U.S v. Geovanny Fuentes Ramirez
                                       15 Cr. 379 (PKC)

Dear Judge Castel;

       This letter is respectfully submitted on behalf of the defendant, Geovanny Fuentes
Ramirez, to request an adjournment of the sentencing that is currently scheduled to take place
before Your Honor on August 31, 2021. The adjournment is necessary to provide me the
opportunity to review and discuss the lengthy and detailed sentencing submission filed by the
Government with Mr. Fuentes Ramirez and to prepare an appropriate response to the
Government’s memorandum. Because of the upcoming Jewish Holidays and the fact that I am
scheduled to be on trial in the Eastern District of New York in September, it is respectfully
requested that the sentencing be adjourned to a date in mid to late October convenient to the
Court and the parties. I have discussed this request with AUSA Gutwillig who advised me that
the Government objects to the requested adjournment.

        Thank you in advance for your consideration of this request.

                                              Respectfully submitted,



                                              Avraham C. Moskowitz

cc: All counsel of record (by email)
